DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Nicolas Seckel on 02/01/2022.
	Please amend the claims as follows:
1. (Currently amended) A frame, at least one portion of the frame being configured to support a skin for receiving a part made of composite material to be polymerized in an autoclave, the skin defining the 
- the frame is a single-piece foundry part, wherein the single-piece foundry part comprises longitudinal segments and cross members each having a thickness in a range from 8 to 12 mm,
- the at least one portion of the frame configured to support the skin is formed by a portion having a shape complementary to the skin, the shape complementary to the skin having a changing profile according to the shape of the skin, wherein the changing profile includes a curvature, and
- the frame is made of an alloy having a linear expansion coefficient lower than 7x10-6 K-1 at 200°C.

Reasons for Allowance
Claims 1-21 are allowed because the prior art, in light of the Declaration evidence, fails to teach or suggest a single-piece foundry frame comprising Ferrynox N29K or Invar.  As sworn to and explained in their Declaration 01/20/2022, and in light of the evidence submitted in the Declaration 08/23/2021, Applicants show that the cited prior art (Applicants’ own) teaches fabricated/assembled cast tooling not single-piece foundry frame configured to support a skin (Decl., 01/20/2022, paras. 4-5).  Applicants submitted evidence in the Declaration 08/23/2021 that shows single-piece foundry frames with Ferrynox N29K or Invar required extensive experimentation (Decl., 01/20/2022, paras. 9-10).  Thus, in light of this submitted evidence, the prior art fails to teach or suggest single-piece foundry frame configured to a skin with the same material as the frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743